EDWARDS, Judge.
Century 21-Acadia Realty and Development Company, Inc., plaintiff-appellant, seeks reversal of a trial court judgment rejecting its demands against Carter M. Brough and Frances Hodgson Brough, defendants, and granting the Broughs’ reeon-ventional demand for $1,000.00, interest and costs. We remand.
In a joint stipulation made June 13, 1979, all parties agreed in paragraph 6 that a letter, dated November 9, 1978, from Mr. Paul Duet to Mr. Elward Wright, would be introduced into evidence. Through an apparent oversight, this letter, without which a fair and complete review of this case cannot be made, was not placed in the record.
LSA-C.C.P. Art. 2132 provides:
*391“A record on appeal which, is incorrect or contains misstatements, irregularities or informalities, or which omits a material part of the trial record, may be corrected even after the record is transmitted to the appellate court, by the parties by stipulation, and by the trial court or by the order of the appellate court. All other questions as to the content and form of the record shall be presented to the appellate court.”
Under the authority of LSA-C.C.P. Art. 2132, we remand this case. Counsel for Carter M. Brough and Frances Hodgson Brough is to be given a reasonable period of time to introduce the letter of November 9, 1978, into the record. All costs are to await a final determination on the merits.
REMANDED.